                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA


BRENDA K. ANDREWS,

                        Plaintiff,

                 v.                             Case No. 3:21-cv-00029-RRB

BRYCE LAMEROUK, et al.,

                        Defendants.




                                     SCREENING ORDER

          Brenda K. Andrew, representing herself, has filed several documents in this

case, as well as a Motion to Accept Application for Filing by Waiving the Filing

Fee. 1 Ms. Andrew lists the Defendants on her Civil Cover Sheet: Bruce Lamerouk,

Angelina H. Jolie, June Jean Paul, Kimberly Kardashian, Donald Frank McGahn,

Donald J. Trump, John D. Roberts, Joel Bolger, Michael Dunleavy, Kevin Meyers,

George H.W. Bush, George W. Bush, and Jamie Shoaf. 2

          Ms. Andrew also lists individuals in addition to herself as Plaintiffs in her

case. 3 The Court takes judicial notice,4 however, that Ms. Andrew is not licensed


1
    Dockets 1–7.
2
    Docket 2.
3
    Id.
4
  Judicial notice is the “court’s acceptance, for purposes of convenience and without
requiring a party’s proof, of a well-known and indisputable fact; the court’s power to accept
such a fact.” Black’s Law Dictionary (11th ed. 2019); see also Headwaters Inc. v. U.S.




           Case 3:21-cv-00029-RRB Document 8 Filed 03/31/21 Page 1 of 15
to practice law in Alaska. 5 Therefore, she is not permitted to represent anyone

other than herself in this case, and the Court will not consider the additional

individuals to be plaintiffs in this case. 6

        The Court further takes judicial notice that Ms. Andrew is the Defendant in

several open state misdemeanor criminal cases. 7 In those cases, Ms. Andrew was

represented by appointed counsel, and hearings have been scheduled in

Anchorage Mental Health Court under the Anchorage Coordinated Resources




Forest Service, 399 F.3d 1047, 1051 n.3 (9th Cir. 2005) (“Materials from a proceeding in
another tribunal are appropriate for judicial notice.”) (citation omitted); Fed. R. Evid. 201.
5
    https://alaskabar.org/member-services/member-directories.
6
   D. Ak. LR 83.1(a)(1) (Only an “attorney admitted to practice as an attorney and
counselor at law before the courts of the State of Alaska, is eligible for admission to
practice in the United States District Court for the District of Alaska.”); Simon v. Hartfield
Life, Inc., 546 F.3d 661, 664 (9th Cir. 2008) (“It is well established that the privilege to
represent oneself pro se provided by § 1654 is personal to the litigant and does not extend
to other parties or entities.”) (citations omitted); Christensen v. Melinda, 857 P.2d 345,
346 (Alaska 1993) (In Alaska, “‘[a] person may not engage in the practice of law in the
state unless the person is licensed to practice law in [the state] and is an active member
of the Alaska Bar.’”) (citing A.S. 08.08.210(a)); see also Alaska Bar R. 63; Alaska Rule of
Civil Procedure 81(a)(1) (“only attorneys who are members of the Alaska Bar Association
shall be entitled to practice in the courts of this state”).
7
  See https://records.courts.alaska.gov/eaccess/searchresults, on line dockets for
Municipality of Anchorage v. Brenda Karen Andrew, 3AN-20-03723CR (6/6/20 Class A
Misdemeanor charge under AMC 8.10.110(A)(5), Harassment-Offensive Contact Body);
Municipality of Anchorage v. Brenda Karen Andrew, 3AN-20-05546CR (7/12/20 Class A
Misdemeanor charges (three) under AMC 8.20.010(A)(2) Crim Mischief-Tamper Fire
Protection); Municipality of Anchorage v. Brenda Karen Andrew, 3AN-20-05768CR
(7/22/20 Class A Misdemeanor charge under AMC 8.30.105(A)(2), Violate Stalking or Sex
Asslt Protec Ord); Municipality of Anchorage v. Brenda Karen Andrew, 3AN-20-06444CR
(8/20/20 Class A Misdemeanor charge under AMC 8.20.010(A)(2), Crim Mischief-Tamper
Fire Protection); and Municipality of Anchorage v. Brenda Karen Andrew, 3AN-20-
09923CR (12/23/20 Class A Misdemeanor charge under AMC 8.10.010(B)(1), Assault-
Recklessly Cause Injury).

Case No. 3:21-cv-00029-RRB, Andrew v. Lamerouk, et al.
Screening Order
Page 2 of 15
          Case 3:21-cv-00029-RRB Document 8 Filed 03/31/21 Page 2 of 15
Project (CRP). 8 Ms. Andrew currently has a CRP hearing scheduled for March 30,

2021, in all five of her open criminal cases. 9

                                FACTUAL ALLEGATIONS

           Ms. Andrew’s Docket Number 1 includes a copy of this Court’s instructions

and Civil Rights Complaint form. After the complaint form and instructions, is a

copy of the Court’s Pro Se Handbook, “Representing Yourself in Alaska’s Federal

Court,” 10 with a handwritten note saying that “the packet should be voided as it

causes serious Judicial Harm and I can represent myself as Pro Se at my own will

and discretion.” 11 And next is a copy of the Court’s Motion form, containing a

handwritten note saying that “this packet is voided by motion as an appeal that

Alaska Supreme Court S-16724 to be verified by Jahna Lindemuth.” 12

           In Docket 1-4, Ms. Andrew states that “the Federal Criminal Codes [have

been] violated by the defendants,” and she “volunteer[s] to become Chief Judicial

Justice Judge of the Alaska Supreme Court and any other Court-of-Law in this




8
     Id.; see also https://public.courts.alaska.gov/web/forms/docs/pub-100.pdf.
9
     Id.
10
     Docket 1-1.
11
     Id. at 1.
12
     Docket 1-3.

Case No. 3:21-cv-00029-RRB, Andrew v. Lamerouk, et al.
Screening Order
Page 3 of 15
            Case 3:21-cv-00029-RRB Document 8 Filed 03/31/21 Page 3 of 15
state . . . .” 13 Ms. Andrew then asserts that Angelina Jolie should “face the penalty

of death for violation of Federal Criminal Codes 1-10.” 14

           Ms. Andrew also asserts that one “should not be punished by aggressive

physical force which is recognized by government officials as aggravated assault

[by] pulling down pants to inject highly sedative intramuscular shots to the buttock

muscles [which] is sexual and physical assault as it begins with a verbal threat that

is phrased as [‘]If you do not take your medication we will have to give you

shots[’].” 15

           Ms. Andrew then contends that “Angelina H. Jolie with suspected aliases of

June Jean Paul and Kimberly Kardashian does not give refuge to constituents of

the federal Constitution of the United States of America which is a union of the

United Nations.” 16

           In another filing, Ms. Andrew moves to dismiss a deposition. 17 Ms. Andrew

requests “dismissal and redaction of the deposition of the named defendants to




13
     Docket 1-4 at 1.
14
  Id. at 4 (Ms. Andrew lists the “Federal Criminal Codes” as “Truant,” “Betrayal,” “Perjury,”
“Dereliction,” Extortion,” “Terrorism,” “Rape,” “Prejudice,” “Assault,” “Manslaughter,” and
“Trespassing,” with brief descriptions of each).
15
  Id. at 5. Ms. Andrew claims that the “Alaska Psychiatric Institute policy [is] approved to
be put into use by Providence Healthcare Services Worldwide, Incorporated [Defendant]
Bruce Lameroux administered [indecipherable] the Public Healthcare Services.” Id. She
asks that the Court “[p]lease investigate Alaska Psychiatric.” Id.
16
     Id.
17
     Docket 4.

Case No. 3:21-cv-00029-RRB, Andrew v. Lamerouk, et al.
Screening Order
Page 4 of 15
            Case 3:21-cv-00029-RRB Document 8 Filed 03/31/21 Page 4 of 15
oppose the Superior Court Case #3AN-17-02960PR.” 18 Ms. Andrew asserts that

this state court case “was given the Supreme Court Docket #S-16724 presented

by Alaska Department of Law Attorney General Jahna Lindemuth.” 19 The Court

takes judicial notice that Ms. Andrew is not listed as a party to either the Alaska

Superior Court or the Alaska Supreme Court case. 20 Alaska Supreme Court

number S-16742 is the case number for Fannon v. Polo, 436 P.3d 956 (Alaska

2019), decided on February 8, 2019, and Ms. Andrew is not mentioned in that

opinion. 21

           Later, Ms. Andrew again states that she was “given intramuscular shots that

were involuntary medication which is a violation of Freedom from Cruel and

Unusual Punishment.” 22 And she says that, although she “requested that [her]

Alaska Supreme Court Docket #S-16724 be provided access by the News Media

known as the Free Press Corp through the informative Freedom of Information Act,

. . . no one showed up for [her] Oral Arguments that were given [in that case].” 23



18
   Docket 4-1 at 1 (More language is inserted between the lines, but the language is
difficult to discern).
19
     Id.
20
   https://records.courts.alaska.gov/eaccess/searchresults.page (Case No. 3AN-17-
02960PR, “No Records Found”); but see 3AN-14-0915CI, associated with Supreme Court
Case S-16724; https://appellate-records.courts.alaska.gov/CMSPublic/Search.
21
  Fannon, 436 P.3d at 957 (finding a deed’s greenbelt covenant is enforceable, affirming
superior court’s decision to grant summary judgment).
22
  Docket 4-2 at 1 (“And I was subjected to involuntary medication a violation of Alaska
law.”).
23
     Id.

Case No. 3:21-cv-00029-RRB, Andrew v. Lamerouk, et al.
Screening Order
Page 5 of 15
            Case 3:21-cv-00029-RRB Document 8 Filed 03/31/21 Page 5 of 15
Ms. Andrew wants “to present this handwritten Injunction Order . . . to coordinate

with Ryan Montgomery of the Appellate Court Clerk’s Office from the Alaska Court

System . . . Supreme Court Docket #S-16724 . . . .” 24

           At Docket 5, Ms. Andrew moves “to approve this appeal in the US

Courthouse to be viewed and heard by the United Nation’s Intern. Court of Justice

as the U.S. is a nation part of the UN to depose through arbitration the Federal

Criminal Acts of the defendants that should not b[e] allowed to provide

amendments to any Consti[tu]tion as they are ceded by their own will and

determination from the United States of America during any war . . . .” 25 And then,

that “Alaska Superior Court Docket no. 16724 . . . was remanded to Superior Court

Erin . . . Marston by Marilyn May which is a criminal act, but was presented back

to the Alaska Supreme Court through a fraudulent Alaska Supreme Court docket

#S-16750 which is Angelina H. Jolie’s opposing argument’s scan and filed into

Supreme Court docket #16724 . . .” 26 Ms. Andrew requests that the Court “[p]lease

verify with Ryan Montgomery’s account of this atrocious federal criminal act as he

is . . . my case manager.” 27


24
   Docket 4-3 at 1 (also referencing S-16750, In the Matter of the Necessity for the
Hospitalization of Brandi A, appealed from Alaska Superior Case No. 3AN-17-01203PR,
https://appellate-records.courts.alaska.gov/CMSPublic/Search). The Court takes judicial
notice that Brenda Andrew is nowhere mentioned in Brandi A., S-16750, 2019 WL 324926
(Alaska Jan. 23, 2019) (unpublished).
25
     Docket 5 at 1.
26
     Id.
27
     Id.

Case No. 3:21-cv-00029-RRB, Andrew v. Lamerouk, et al.
Screening Order
Page 6 of 15
            Case 3:21-cv-00029-RRB Document 8 Filed 03/31/21 Page 6 of 15
                              SCREENING REQUIREMENT

         Federal law requires a court to conduct an initial screening of a civil

complaint filed by a plaintiff who seeks to waive the filing fee. In this screening,

the Court shall dismiss the case if it determines that the action:

         (i)     is frivolous or malicious;

         (ii)    fails to state a claim on which relief may be granted; or

         (iii)   seeks monetary relief against a defendant who is immune
                 from such relief. 28

         To determine whether a complaint states a valid claim for relief, courts

consider whether the complaint contains sufficient factual matter that, if accepted

as true, “state[s] a claim to relief that is plausible on its face.” 29 In conducting its

review, a court must liberally construe a self-represented plaintiff’s pleading and

give the plaintiff the benefit of the doubt. 30 Before a court may dismiss any portion

of a complaint for failure to state a claim upon which relief may be granted, the

court must provide the plaintiff with a statement of the deficiencies in the complaint




28
     28 U.S.C. § 1915(e)(2)(B).
29
  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550
U.S. 544, 570 (2007)). In making this determination, a court may consider “materials that
are submitted with and attached to the Complaint.” United States v. Corinthian Colleges,
655 F.3d 984, 999 (9th Cir. 2011) (citing Lee v. L.A., 250 F.3d 668, 688 (9th Cir. 2001)).
30
  See Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (citing Bretz v. Kelman, 773 F.2d
1026, 1027 n.1 (9th Cir. 1985) (en banc)).

Case No. 3:21-cv-00029-RRB, Andrew v. Lamerouk, et al.
Screening Order
Page 7 of 15
           Case 3:21-cv-00029-RRB Document 8 Filed 03/31/21 Page 7 of 15
and an opportunity to amend or otherwise address the problems, unless to do so

would be futile. 31

                                          DISCUSSION

       Within her filings, Ms. Andrew claims that she has been involuntary

medicated. She does not state the circumstances involved, such as whether she

was medicated pursuant to a state court order, whether she received the

appropriate notice and a hearing at an institution, or whether she was medicated

in an emergency. Ms. Andrew has also included allegations that appear to be

entirely unrelated to her, and factually frivolous.

I.     Frivolous Claims

       As stated above, under 28 U.S.C. § 1915(e)(2)(B)(i), the Court must dismiss

any action filed without prepayment of the filing fee that is factually frivolous.

Factual frivolousness may include not only allegations that “lack an arguable basis

in either law or in fact,” but allegations that are clearly “fanciful,” “baseless,”

“fantastic,” or “delusional.” 32 Given Ms. Andrew’s claims, examples of which are

set forth above, her “Complaint” must be dismissed.


31
  See Gordon v. City of Oakland, 627 F.3d 1092, 1094 (9th Cir. 2010) (citing Albrecht v.
Lund, 845 F.2d 193, 195 (9th Cir. 1988)).
32
   Denton v. Hernandez, 504 U.S. 25, 31-33 (1992) (quoting Neitzke v. Williams, 490 U.S.
319, 325–28 (1989)); see also In re Thomas, 508 F.3d 1225, 1227 (9th Cir. 2007) (A court
“could dismiss an in forma pauperis action as frivolous before service of process when
the complaint recites ‘bare legal conclusions with no suggestion of supporting facts, or
postulating events and circumstances of a wholly fanciful kind,’ or when the complaint
recites facts that conflict with facts of which the district court may take judicial notice.”)
(citation omitted).

Case No. 3:21-cv-00029-RRB, Andrew v. Lamerouk, et al.
Screening Order
Page 8 of 15
         Case 3:21-cv-00029-RRB Document 8 Filed 03/31/21 Page 8 of 15
II.       Involuntary Medication

          “Title 42 U.S.C. § 1983, provides a remedy for deprivations of rights secured

by the Constitution and laws of the United States when that deprivation takes place

‘under color of any [law] . . . of any State or Territory. . . .’” 33 This federal statute

“is not itself a source of substantive rights,” but provides “a method for vindicating

rights [found] elsewhere.” 34 Under § 1983, a plaintiff must “plead that (1) the

defendants acting under color of state law 35 (2) deprived plaintiffs of rights secured

by the Constitution or federal statutes.” 36

          A claim of involuntary medication without due process while incarcerated is

properly brought under 42 U.S.C. § 1983. 37            “The Supreme Court has thrice

recognized a ‘liberty interest in freedom from unwanted anti-psychotic drugs.’” 38 In

Washington v. Harper, “the Court held that prisoners ‘possess[ ] a significant liberty



33
   Lugar v. Edmondson Oil, Co., 457 U.S. 922, 924 (1982) (citing § 1983); see also U.S.
Const. amend. XIV (“No State shall make or enforce any law which shall abridge the
privileges or immunities of citizens of the United States; nor shall any State deprive any
person of life, liberty, or property, without due process of law; nor deny to any person
within its jurisdiction the equal protection of the laws.”).
34
  Graham v. Connor, 490 U.S. 386, 393–94 (1989) (quoting Baker v. McCollan, 443 U.S.
137, 144 n.3 (1979)).
35
   But states have immunity under the Eleventh Amendment, and “are not ‘persons’ under
§ 1983.” Doe v. Lawrence Livermore Nat’l Lab., 131 F.3d 836, 839 (9th Cir. 1997) (quoting
Will v. Michigan Dept. of State Police, 491 U.S. 58, 70 (1989)). Thus, the State of Alaska
is not an appropriate defendant in this case.
36
      Gibson v. United States, 781 F.2d 1334, 1338 (9th Cir. 1986).
37
      See Washington v. Harper, 494 U.S. 210, 219–36 (1990).
38
  United States v. Williams, 356 F.3d 1045, 1053 (9th Cir. 2004) (quoting Riggins v.
Nevada, 504 U.S. 127, 137 (1992)).

Case No. 3:21-cv-00029-RRB, Andrew v. Lamerouk, et al.
Screening Order
Page 9 of 15
            Case 3:21-cv-00029-RRB Document 8 Filed 03/31/21 Page 9 of 15
interest in avoiding the unwanted administration of anti-psychotic drugs under the

Due Process Clause of the Fourteenth Amendment.’ . . . It explained that

involuntary medication is permitted only for ‘inmates who are . . . gravely disabled

or represent a significant danger to themselves or others,’ . . . and only after the

court is satisfied that the medication would be ‘in the prisoner's medical interests,

given the legitimate needs of his institutional confinement.’” 39

         So, although prisoners clearly have a liberty interest “in avoiding the

unwanted administration of antipsychotic drugs under the Due Process Clause of

the Fourteenth Amendment,” 40 that liberty interest “must be ‘defined in the context

of an inmate's confinement.’” 41 The procedural requirements of notice and a

hearing, as generally required prior to the involuntary use of psychotropic

medications on inmates, may not apply during an emergency. 42




39
  United States. v. Rivera-Guerro, 426 F.3d 1130, 1136 (9th Cir. 2005) (quoting
Washington, 4#4 U.S. at 221, 226, 222).
40
  United States v. Loughner, 672 F.3d 731, 744 (9th Cir. 2012) (quoting Washington, 494
U.S. at 221–22).
41
     Id. at 745 (quoting Washington, 494 U.S. at 222).
42
  See Hogan v. Carter, 85 F.3d 1113, 1115–17 (4th Cir. 1996) (finding inmate's involuntary
medication while suffering uncontrollable seizure for three hours necessary to protect
inmate from imminent, self-inflicted harm); Leeks v. Cunningham, 997 F.2d 1330, 1335
(11th Cir. 1993) (“[T]he courts having concluded that under certain circumstances the
involuntary administration of antipsychotic drugs were violative of due process, did so
with an ‘emergency exception.’”) (citations omitted)); but cf. Kulas v. Valdez, 159 F.3d
453, 456 (9th Cir. 1998) (finding “loud and uncooperative” inmate did not present
emergency sufficient for involuntary administration of strong antipsychotic medication
without Washington’s procedural safeguards).

Case No. 3:21-cv-00029-RRB, Andrew v. Lamerouk, et al.
Screening Order
Page 10 of 15
          Case 3:21-cv-00029-RRB Document 8 Filed 03/31/21 Page 10 of 15
         Ms. Andrew has not stated any facts that indicate whether she was denied

due process before being medicated. The facts involved when she was allegedly

medicated involuntarily at Anchorage Psychiatric Institute (API) are unclear.

         Ms. Andrew has a long history of misdemeanor criminal offenses. The Court

takes judicial notice that, in addition to the current open criminal cases previously

listed, Ms. Andrew was a defendant in State of Alaska v. Brenda Karen Andrew,

3AN-19-00198CR, a case which was also referred for CRP hearings. 43 In that

case, Ms. Andrew was convicted of misdemeanor assault in the 4th degree, after

pleading guilty, and the public records show that she was in custody from

February 17, 2019—May 13, 2019. 44 Ms. Andrew has not stated whether she was

medicated without due process during the time she was incarcerated. 45

III.     Rooker/Feldman Doctrine

         Federal district courts, as courts of original jurisdiction, do not have subject

matter jurisdiction to review errors allegedly committed by state courts. 46 Subject-

matter jurisdiction is “[j]urisdiction over the nature of the case and the type of relief


43
     See https://records.courts.alaska.gov/eaccess/searchresults.
44
     Id., Alaska v. Andrew, 3AN-19-00198CR.
45
  See id.; see also https://records.courts.alaska.gov/eaccess/searchresults, 4BE-04-
00321CR, 4BE-04-00157CR, 4BE-03-00274CR, 4BE-02-01172CR, and 4BE-97-
01008CR. These earlier incomplete records on the public database do not show whether
Ms. Andrew was incarcerated as a result of any of these cases, or whether she received
medication during any of these times.
46
  Rooker v. Fidelity Trust Co., 263 U.S. 413, 416 (1923) (“The jurisdiction possessed by
the District Courts is strictly original.”); D.C. Ct. of Apps. v. Feldman, 460 U.S. 462, 482
(1983) (“[A] United States District Court has no authority to review final judgments of a
state court in judicial proceedings.”).

Case No. 3:21-cv-00029-RRB, Andrew v. Lamerouk, et al.
Screening Order
Page 11 of 15
          Case 3:21-cv-00029-RRB Document 8 Filed 03/31/21 Page 11 of 15
sought.” 47 It is Ms. Andrew’s burden, as the plaintiff, to show that the Court has

jurisdiction to hear her claims. 48

         Under the Rooker-Feldman doctrine, federal district courts lack jurisdiction

to review the propriety of state court rulings. 49 The proper court to obtain review

of a final state court decision is the United States Supreme Court. 50

         If Ms. Andrew was medicated pursuant to a state court order, the Rooker-

Feldman doctrine prevents this Court from reviewing that order.

                                        CONCLUSION

         A complaint seeking relief from a federal court must be clear. Rule 8 of the

Federal Rules of Civil Procedure instructs that a complaint must contain a “short

and plain statement of the claim showing that the [complainant] is entitled to relief.”

A complaint should set out each claim for relief separately. Each claim should

identify (1) the specific harm that Ms. Andrews alleges she has suffered, (2) when

that harm occurred, (3) where that harm was caused, (4) who she alleges caused

that specific harm to him, and (5) what specific law she alleges was violated as to

that specific claim. Ms. Andrew has not filed a complaint in accordance with the


47
     Black’s Law Dictionary (11th ed. 2019) (definition of “subject-matter jurisdiction”).
48
   See Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 377 (1994); Hunter
v. Kalt, 66 F.3d 1002, 1005 (9th Cir. 1995).
49
  See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005) (Rooker-
Feldman doctrine bars “cases brought by state-court losers complaining of injuries
caused by state-court judgments rendered before the district court proceedings
commenced and inviting district court review . . . of those judgments”).
50
     See 28 U.S.C. § 1257; Rooker, 263 U.S. at 416; Feldman, 460 U.S. at 476.

Case No. 3:21-cv-00029-RRB, Andrew v. Lamerouk, et al.
Screening Order
Page 12 of 15
           Case 3:21-cv-00029-RRB Document 8 Filed 03/31/21 Page 12 of 15
Federal Rules of Civil Procedure, and the Court cannot discern whether she has

been injured through the violation of her constitutional rights.

         Accordingly, IT IS HEREBY ORDERED:

      1. The Complaint is DISMISSED as required by 28 U.S.C. § 1915(e)(2)(B).

         Ms. Andrew’s claim alleging that she was involuntarily medicated is

         DISMISSED WITHOUT PREJUDICE, under § 1915(e)(2)(B)(ii), for failure to

         state a claim for relief. Ms. Andrew’s remaining claims are DISMISSED

         WITH PREJUDICE, as frivolous, under § 1915(e)(2)(B)(i).

      2. Ms. Andrew may file an Amended Complaint, which should be received by

         the Court on or before May 3, 2021, asserting her claim against any

         individual(s) who involuntarily medicated her, under color of state law,

         without due process. An Amended Complaint must be solely on this Court’s

         form, which is being provided to Ms. Andrew with this Order.

      3. The Motion and Application to Waive the Filing Fee, at Docket 3, is DENIED

         with leave to amend; 51 and all other outstanding motions are DENIED as

         moot.

      4. Ms. Andrew may either pay the full filing fee of $402.00, or she may file an

         Application to Waive the Filing Fee, solely on this Court’s form, which should

         be received by the Court on or before May 3, 2021. An application to waive

         prepayment of the filing fee must be fully completed, signed, and dated.


51
     See Docket 3 at 6 (unsigned Application).

Case No. 3:21-cv-00029-RRB, Andrew v. Lamerouk, et al.
Screening Order
Page 13 of 15
          Case 3:21-cv-00029-RRB Document 8 Filed 03/31/21 Page 13 of 15
     5. In the alternative, Ms. Andrew may file a Notice of Voluntary Dismissal,

        which dismisses her action and will close this case, which should be

        received by the Court on or before May 3, 2021.

     6. The Court encourages Ms. Andrew to seek the assistance of a lawyer if she

        decides to proceed with her case. 52

     7. Each litigant is responsible for keeping a copy of each document filed with

        the Court. When you send a document to the Court, you will receive a Notice

        of Electronic Filing (“NEF”) from the Court that will inform you of when that

        document was filed on the docket and the docket number of the document.

        Copies of documents that have been filed with the Court may be obtained

        from the Clerk’s Office for $0.50 per page.         In the event of special

        circumstances or serious financial need, a party may file a motion asking for

        the cost of copies to be waived or reduced.

     8. At all times, Ms. Andrew must keep the Court informed of any change of

        address. Such notice shall be titled “NOTICE OF CHANGE OF ADDRESS.”

        This notice must not include any requests for any other relief, and it must be

        served on any Defendant’s attorney who makes an appearance in this case.

        Failure to file a notice of change of address may result in the dismissal of

        this case under Rule 41(b) of the Federal Rules of Civil Procedure.



52
  See, e.g., Disability Law Center of Alaska, which can be reached toll-free from
anywhere in Alaska at 1-800-478-1234, and by email at

Case No. 3:21-cv-00029-RRB, Andrew v. Lamerouk, et al.
Screening Order
Page 14 of 15
         Case 3:21-cv-00029-RRB Document 8 Filed 03/31/21 Page 14 of 15
   9. The Clerk of Court is directed to send Ms. Andrew the following forms with

      this Order: (1) form PS02, with “FIRST AMENDED” written above the title

      “Complaint Under the Civil Rights Act 42 U.S.C. § 1983;” (2) form PS09,

      Notice of Voluntary Dismissal; (3) form PS11, Application to Waive the Filing

      Fee; and (4) form PS23, Notice of Change of Address.

      DATED this 31st day of March, 2021 at Anchorage, Alaska.

                                                /s/ Ralph R. Beistline
                                                RALPH R. BEISTLINE
                                                Senior United States District Judge




Case No. 3:21-cv-00029-RRB, Andrew v. Lamerouk, et al.
Screening Order
Page 15 of 15
        Case 3:21-cv-00029-RRB Document 8 Filed 03/31/21 Page 15 of 15
